Name: 95/52/EC: Commission Decision of 28 February 1995 on a financial contribution from the Community for the eradication of African swine fever in Portugal (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  means of agricultural production;  civil law;  Europe;  food technology;  agricultural activity
 Date Published: 1995-03-09

 Avis juridique important|31995D005295/52/EC: Commission Decision of 28 February 1995 on a financial contribution from the Community for the eradication of African swine fever in Portugal (Only the Portuguese text is authentic) Official Journal L 053 , 09/03/1995 P. 0034 - 0034COMMISSION DECISION of 28 February 1995 on a financial contribution from the Community for the eradication of African swine fever in Portugal (Only the Portuguese text is authentic) (95/52/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Article 3 thereof, Whereas African swine fever broke out in Portugal in August 1993; whereas the appearance of this disease is a serious threat to the Community's pig population and, with a view to eliminating the disease as quickly as possible, the Community can make good the losses resulting from it; Whereas, as soon as the presence of the disease was officially confirmed, the Portuguese authorities took appropriate measures, including those listed in Article 3 (2) of Council Decision 90/424/EEC; whereas these measures have been notified by the Portuguese authorities; Whereas the conditions for Community assistance have been met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Portugal may obtain Community aid for the outbreaks of classical swine fever that occurred during August 1993. The Community aid shall amount to: - 50 % of the costs incurred by Portugal in compensating pig owners for the slaughter and destruction of pigs and pig products, as appropriate, - 50 % of the costs incurred by Portugal for cleaning, fumigating and disinfecting farm holdings and equipment, - 50 % of the costs incurred by Portugal in compensating owners for the destruction of contaminated feed and equipment. Article 2 1. The Community aid shall be granted once supporting documents have been submitted. 2. Portugal shall submit the supporting documents referred to in the above paragraph at the latest six months after notification of this Decision. Article 3 This Decision is addressed to the Portuguese Republic. Done at Brussels, 28 February 1995. For the Commission Franz FISCHLER Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 19. (2) OJ No L 168, 2. 7. 1994, p. 31.